DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Gordon Lee Hanks, R.Ph.,
DATE: September 22, 1989
Petitioner,
Docket No. C-112
DECISION CR 44

-v-

The Inspector General.

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTION FOR SUMMARY DISPOSITION

On February 28, 1989, the Inspector General (the I.G.)
notified Petitioner that he was being excluded from
participation in Medicare and State health care

programs. The I.G. told Petitioner that he was being
excluded as a result of his conviction in Utah State
Court of an offense related to the delivery of an item or
service under Medicaid. Petitioner was advised that
exclusions from participation in Medicare and Medicaid of
individuals or entities convicted of such an offense are
mandated by section 1128(a)(1) of the Social Security
Act. The I.G. further advised Petitioner that the law
required that the minimum period of such exclusions be
not less than five years. Petitioner was advised that
his exclusions were for the minimum five-year period.

Petitioner timely requested a hearing, and the case was
assigned to me for a hearing and a decision. The I.G.
moved for summary decision in the case, and Petitioner
opposed the motion. I heard oral argument of the motion
in Salt Lake City, Utah, on September 6, 1989.

1 “state health care program" is defined by
section 1128(h) of the Social Security Act to include any
State Plan approved under Title XIX of the Act (such as
Medicaid). I use the term "Medicaid" hereafter to
represent all State health care programs from which
Petitioner was excluded.
2

I have considered the parties' arguments, their fact
submissions, and applicable law. I conclude that the
exclusions imposed and directed by the I.G. in this case -
are mandated by section 1128(a)(1) of the Social Security
Act. Therefore, I enter summary disposition in favor of
the I.cG.

ISSUES
The issues in this case are whether:

1. Summary disposition is appropriate;

2. Petitioner was "convicted" of a criminal offense
within the meaning of section 1128(i) of the Social
Security Act;

3. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under a
Medicaid program; and

4. The exclusions imposed and directed by the I.G.
against Petitioner were mandated by law;

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Petitioner is the proprietor of a pharmacy in
Holladay, Utah. Oral Arg.

2 The parties' exhibits, memoranda, and the
recorded oral argument will be cited as follows:

I.G.'s Exhibit I.G. Ex. (number)
Petitioner's Exhibit Pa,Ex. (number)
Inspector General's Brief I.G.'s Brief at (page)
in Support of Motion to
Affirm
Petitioner's Brief in P.'s Brief at (page)

Response to Inspector
General's Motion to

Affirm & Petitioner's
Request for Dismissal

Oral Argument Oral Arg.
3

2. On September 14, 1988, Petitioner was charged with
the criminal offense of filing false Medicaid claims.
P. EX. 4; I.G. Ex. 3.

3. On October 6, 1988, Petitioner entered a plea bargain
agreement. P. Ex. 2; I.G. Ex. 5.

4. Petitioner agreed to plead guilty to filing false
claims. P. Ex. 2; I1.G. Ex. 5.

5. Petitioner agreed to pay the sum of $4,200.00 to the
Utah Bureau of Medicaid Fraud, as restitution, penalty,
and to cover the costs of investigating his case. P. Ex.
2; I1.G. Ex. 5.

6. Petitioner acknowledged that if he failed to comply
with each and every term of the plea agreement and the
orders of the Third Circuit Court, Salt Lake County,
State of Utah (the Court), the Court would accept
Petitioner's guilty plea and impose a sentence in his
case. P. Ex. 2; 1.G. Ex. 5.

7. The parties to the plea agreement recommended that
the Court receive Petitioner's plea and hold the plea and
imposition of sentence in abeyance pending Petitioner's
successful completion of probation.

P. Ex. 2; I.G. Ex. 5.

8. On October 6, 1988, Petitioner pleaded guilty to
filing false claims with Medicaid. P. Ex. 3;
I.G. Ex. 6.

9. The Court agreed to accept the terms of the plea
agreement, and advised Petitioner that if he violated the
agreement, the Court would enter Petitioner's guilty plea
and impose a sentence.

P. Ex. 3; I.G. Ex. 6.

10. On December 6, 1988, the Court dismissed the charges
against Petitioner, based on Petitioner's assertion that
he had complied with the terms of the plea agreement.

Pp. Ex. 1.

11. Petitioner was convicted of a criminal offense
within the meaning of section 1128(i) of the Social

3 Neither party offered a copy of the statute to

which Petitioner pleaded guilty to having violated. At
oral argument, counsel agreed that Petitioner had pleaded
guilty to filing false claims with Medicaid.
4

Security Act. Findings 3-9; Social Security Act, section
1128(i). -

12. Petitioner was convicted of an offense related to
the delivery of an item or service under a Medicaid
program. Findings 4, 8; Social Security Act, section
1128(a) (1).

13. The Secretary of Health and Human Services (the
Secretary) delegated to the I.G. the authority to
determine, impose, and direct exclusions pursuant to
section 1128 of the Social Security Act. 48 Fed. Reg.
21662, May 13, 1983.

14. On February 28, 1989, the I.G. excluded Petitioner
from participating in the Medicare program and directed
that he be excluded from participating in Medicaid,
pursuant to section 1128(a)(1) of the Social Security
Act. I.G. Ex. 1.

15. Summary disposition is appropriate in this case.
See 56 F.R.C.P.

16. The exclusions imposed and directed against
Petitioner by the I.G. were for five years, the minimun
period required by section 1128(a)(1) of the Social
Security Act. I.G. Ex. 1; Social Security Act,

section 1128(c) (3) (B).

17. The exclusions imposed and directed against
Petitioner by the I.G. are mandated by law. Finding 12;
Social Security Act, sections 1128(a) (1); 1128(c) (3) (B).

ANALYSIS
1. Summary disposition is appropriate in this case.

The I.G. moved for summary disposition in this case,
contending that he is entitled to a*favorable decision as
a matter of law. The motion raises the threshold
question of whether this is an appropriate case to enter
summary disposition.

Summary disposition is appropriate in an exclusion case
where there are no disputed issues of material fact and
where the undisputed facts demonstrate that one party is
entitled to judgment as a matter of law. John W.
Foderick, M.D., v. The Inspector General, Docket No.
C-113, decided September 8, 1989; Howard B. Reife,
D.P.M., v. The Inspector General, Docket No. C-64,
decided April 28, 1989; Michael I. Sabbagh, M.D., v. The

5

Inspector General, Docket No. C-59, decided February 22,
1989; Jack W. Greene v. The Inspector General, Docket No.
C-56, decided January 31, 1989, appeal docketed, DAB No.
89-59, Decision No. 1078 (1989); see F.R.C.P. 56.

Summary disposition should not be granted unless, after
considering the facts in the light most favorable to the
party against whom the motion is made, the decision maker
is convinced that there exists no genuine issue of
material fact remaining for trial; the moving party then
is entitled to a decision as a matter of law.

Continental Casualty Co. v. City of Richmond, 763 F.2d
1076, 1078-79 (9th Cir. 1985); Lang v. New York Life Ins.
Co., 721 F.2d 118, 120 (3rd Cir. 1983); D.L. Auld Co. v.
Chroma Graphics Corp., 714 F.2d 1144, 1146 (Fed. Cir.
1983). Summary disposition is an appropriate method of
disposing of a legal question of statutory construction
in which the legislative history and policy are the
primary considerations. Mobil Oil Corp. v. Federal
Energy Administration, 566 F.2d 87, 92 (Temp. Emer.

Ct. App. 1977).

I conclude that the material facts in this case are not
disputed. Indeed, the parties both rely on the identical
documents to establish the facts of this case. The
parties vigorously dispute the meaning of the language in
section 1128 of the Social Security Act, and how that
language should be applied to the undisputed facts of
this case. Therefore, the issues which must be decided
in this case are issues of legal interpretation, and
summary disposition is an appropriate mechanism to
resolve these issues.

* In his Request for Oral Argument on the motion
for summary disposition, Petitioner stated that he
intended to call witnesses to rebut+the I.G.'s motion.
After hearing the parties' contentions as to whether
testimony was appropriate, I ruled that there existed no
dispute as to material facts which justified
supplementation of the record through testimony or
additional evidence in the form of affidavits or other
documents. See Prehearing Order and Notice of Hearing
for Oral Argument, August 7, 1989. At oral argument, I
permitted Petitioner's counsel to make an offer of proof
as to any additional facts he deemed relevant to the
case. I accept counsel's representations as true for
purposes of deciding the I.G.'s motion for summary
disposition.
6

2. Petitioner was "convicted" of a criminal offense
within the meaning of section 1128(i) of the Social
Security Act.

Petitioner's principal contention is that he was not
"convicted" of a criminal offense within the meaning of
section 1128 of the Social Security Act. Therefore,
according to Petitioner, there exists no authority for
the I.G. to impose and direct exclusions against him.

Section 1128(a)(1) of the Social Security Act requires
the Secretary (or his delegate, the I.G.) to exclude from
participation in Medicare, and to direct the exclusion
from participation in Medicaid:

any individual or entity that has been convicted
of a criminal offense related to the delivery of
an item or service under title XVIII or under any
State health care program. (Emphasis added).

The term "convicted of a criminal offense" is defined at
section 1128(i) of the Social Security Act. The law
provides that an individual or entity is considered to
have been convicted of a criminal offense:

(1) when a judgment of conviction has been entered
against the individual or entity by a Federal,
State, or local court, regardless of whether there
is an appeal pending or whether the judgment of
conviction or other record relating to criminal
conduct has been expunged;

(2) when there has been a finding of guilt against
the individual or entity by a Federal, State, or
local court;

(3) when a plea of guilty or nolo contendere by
the individual or entity has been accepted by a
Federal, State or local court; or

. i
(4) when the individual or entity has entered into
participation in a first offender, deferred
adjudication, or other arrangement or program
where judgment of conviction has been withheld.

The undisputed facts in this case establish that
Petitioner was charged under Utah law with the crime of
submitting false Medicaid claims. Finding 2. Petitioner
entered a plea agreement with the prosecutor, which was
accepted by the Court. Findings 3-9. Petitioner pleaded
guilty to filing false claims against Medicaid, and he
agreed to pay restitution, a penalty, and the costs of
7

investigation. Id. The Court held Petitioner's plea in
abeyance pending Petitioner's compliance with the terms
of the plea agreement. Id. The court then dismissed the
charges against Petitioner, based on his representation
that he had complied with the terms of the plea
agreement. Finding 10.

Petitioner contends that he made his guilty plea as part
of a "unique" arrangement with the prosecutor. P.'s
Brief at 7. According to Petitioner, the terms of this
arrangement enabled him to discharge a "civil" obligation
to the State without any criminal judgment being entered
against him. The key to this arrangement was that the
court agreed to hold Petitioner's guilty plea in abeyance
pending satisfaction of the terms of the plea agreement.
Once the agreement was complied with by Petitioner, the
court dismissed the criminal charges against Petitioner.
P.'s Brief at 7-8.

Petitioner argues that his plea agreement does not fall
within any of the definitions of conviction contained in
section 1128(i). He contends that no judgment of
conviction was entered against him, as is specified by
subsection (i)(1). Nor, according to Petitioner, was any
finding of guilt made by the court, as would be necessary
to meet the criteria of subsection (i)(2). Petitioner
asserts that no plea of guilty or nolo contendere was
accepted by the Utah court within the meaning of
subsection (i)(3). Finaily, Petitioner claims that his
plea agreement is not a first offender, deferred
adjudication, or "other arrangement or program where
judgment of conviction has been withheld" as described in
subsection (i) (4).

The I.G. argues that the plea agreement was not "civil"
in character, pointing out that Petitioner expressly
pleaded guilty to a criminal offense in both the plea
agreement and at his court appearance. The I.G. asserts
that Petitioner was convicted of a criminal offense
because the plea agreement falls within the express
criteria of subsections (i) (3) and (4).

For purposes of this decision, I accept Petitioner's
assertion that his plea agreement was a "unique"
arrangement. I also accept Petitioner's argument that
the plea agreement reflected his belief that he was not
actually guilty of the offense to which he pleaded, but
embodied his desire to put to rest the criminal charges
which had been filed against him. See P.'s Brief at 7-8.
Nonetheless, I conclude that Petitioner was convicted of
a criminal offense as defined by section 1128(i).
8

I conclude that Petitioner's plea agreement is a "guilty
plea" pursuant to subsection (i)(3). It also constitutes
entry into a deferred adjudication or other arrangement
or program where judgment of conviction has been withheld
pursuant to subsection (i)(4). I base my conclusion on
both the plain meaning of the law and on legislative
history.

Both the plea agreement and the transcript of
Petitioner's court appearance establish that Petitioner
pleaded guilty to a criminal offense. Findings 4, 8-9.
Petitioner's guilty plea was voluntary and was made as a
choice among the alternative courses of action available
to him, including a trial of the charges. The court
"accepted" Petitioner's plea. The statutory definition of
acceptance of a plea was met when Petitioner offered to
plead guilty and the court accepted his offer.
Petitioner's plea and the court's acceptance of the plea
precisely conform to the criteria established in section
1128(i)(3). The fact that the court held entry of the
plea in abeyance and subsequently dismissed the charges
against Petitioner, conditioned on Petitioner's
satisfying the terms of his plea agreement, is not
relevant, because there is no language in subsection

(i) (3) which states or suggests that the definition of
"conviction" in this subsection is qualified or limited
by judicial actions taken subsequent to acceptance of a
plea. Carlos E. Zamora, M.D., v. The spector General,
Docket No. C-74, decided March 30, 1989; Roberto V.

Salinas, v. The Inspector General, Docket No. C-72,
decided April 12, 1989.

The language of subsection (i)(4) is also plain and
without qualifying terms or conditions. It encompasses
those arrangements where a party pleads guilty, but the
court agrees to withhold entry of the conviction pending
the party's satisfaction of the terms of a plea
agreement. I conclude that the court's agreement to hold
Petitioner's plea in abeyance pending Petitioner's
satisfying the terms of the plea agreement is an "other
program where judgment of conviction has been withheld."
This is evident from the transcript of Petitioner's court
appearance:

MR. KROLL (the prosecutor): Just so the defendant is
clear or that I make on the record my clear intention:
This is a plea given, and as the Court indicated, if
there was violations of probation, the defendant would be
brought back and sentenced. We would not come back and
have a trial. The defendant is waiving his opportunity
for trial.
9

THE COURT: He's pled guilty at this point but I'm
holding him, conditioned upon his compliance with that
agreement. If he doesn't, then we enter the guilty plea
and sentence.

MR. KROLL: That's my understanding.

MR. McCONKIE (Petitioner's counsel): Right. But the
guilty plea hasn't been entered. That's the critical
thing to us in this hearing.

P. EX. 3 at 8-9; I.G. Ex. 6 at 8-9.

Petitioner asserts that a plea agreement does not meet
the criteria of subsections (i) (3) or (i) (4) absent an
admission of guilt by an individual or a finding of guilt
by the court which accepts the plea. I disagree with
this assertion. Section 1128(i) establishes four
alternative definitions of "conviction". A finding of
guilt is a necessary element of a “conviction" as defined
by section (i)(2). It is not an element of the
definitions of conviction contained in either subsection
(4) (3) or (4) (4).

I also disagree with Petitioner's argument that a guilty
plea must be "entered" by a court in order to establish a
conviction under section 1128(i). Subsection (i) (1) does
require that a judgment be "entered" by a court.

However, that requirement is absent in the definition of
conviction contained in subsection (i) (3), which only
requires that a court accept an individual's offer to
plead guilty. Subsection (i) (4) does refer to "entry" by
an individual in a first offender program or other
program where judgment of conviction has been withheld.
This is distinguishable from "entry" of a plea as the
term is used in subsection (i)(1). In the former
subsection, “entry" refers to an action taken by a court
based on a conviction. In the latter subsection, “entry"
refers to an action taken by an individual in lieu of
admitting guilt.

As I noted in the Zamora decision, the plain meaning of
the law is underscored by legislative history. Congress
intended the definition of "conviction" in section
1128(i) to include all circumstances where a party
pleaded guilty to an offense, except where a conviction
is vacated on appeal. The law providing for exclusion of
individuals and entities who are convicted of certain
offenses from participating in Medicare and Medicaid is a
legislative judgment that such individuals and entities
cannot be trusted with public funds or to treat
beneficiaries or recipients of such funds. Congress
10

determined that parties who pleaded guilty to such
offenses were as untrustworthy as those convicted after a
trial. Zamora, supra, at 8-9; 1986 U.S. Cong. Code &
Adm. News, 3664-65.

3. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under a
Medicaid program.

Petitioner contends that, assuming he was convicted of a
criminal offense, he was not convicted of an offense
related to the delivery of an item or service under the
Medicaid program. Petitioner asserts that the I.G.
improperly excluded him pursuant to section 1128(a)(1) of
the Social Security Act. I conclude that Petitioner was
convicted of a criminal offense within the meaning of
section 1128(a) (1).

The undisputed facts of this case are that Petitioner was
charged with filing false Medicaid claims. Finding 2.
Petitioner pleaded guilty to a lesser offense, but the
crime to which he pleaded nevertheless consisted of the
offense of fraud against a Medicaid program. Finding 8.

Section 1128(a)(1) of the Social Security Act has been
consistently interpreted to encompass convictions for
fraud or other financial crimes directed against Medicare
and Medicaid. Greene and Reife, supra. On its face,

the conviction in this case does not appear to be
distinguishable from those at issue in the aforementioned
cases.

Petitioner attempts to distinguish the conviction in the
present case on two grounds. First, he argues that,
notwithstanding his guilty plea, he "was never involved
in any criminal conduct . . .." P.'s Brief at 10.
Second, he argues that he was not "found guilty" of
criminal conduct. Id. By the latter argument,
Petitioner evidently means that the Utah court never
found’ as fact that Petitioner had committed the crime to
which he pleaded guilty.

I conclude that these purported distinctions are not
meaningful. The mandatory exclusion provisions of
section 1128(a)(1) of the Social Security Act are
triggered by conviction of a criminal offense related to
the delivery of an item or service under Medicare or
Medicaid. It is not relevant that a petitioner
subsequently contends that he did not commit the offense
of which he was convicted. Reife, supra, at 10. Nor
does section 1128(a)(1) require that a conviction of a
11

program-related offense be supported by a finding of
guilt. See Part 2 of this Analysis, supra

4. The exclusions imposed _and directed by the I.G.
against Petitioner were mandated by law.

The exclusion law requires the Secretary (or his
delegate, the I.G.) to impose and direct exclusions
against individuals or entities convicted of offenses
described in section 1128(a)(1) for a minimum period of
five years. Social Security Act, section 1128(c) (3) (B).
In this case, the I.G. correctly determined that
Petitioner was convicted of a criminal offense described
in section 1128(a) (1), and excluded him for the minimum
period required by law.

Petitioner argues that the mandatory exclusions imposed
against him are unreasonable, because he allegedly did
not participate in any criminal activity against Medicare
or Medicaid. P.'s Brief at 11. However, even as the
mandatory exclusion provisions of section 1128(a)(1) are
triggered by conviction of an offense related to the
delivery of an item or service under the Medicare or
Medicaid programs, so also are the five-year minimum
exclusion requirements of section 1128(c)(3)(B). The
I.G. was required by law to exclude Petitioner for at
least five years. Evidence concerning the degree of
Petitioner's culpability does not obviate this
requirement. Therefore, it is not relevant.

5 petitioner asserts, without elaboration, that
the I.G. failed to comply with the Administrative
Procedure Act, at 5 U.S.C. 552-553, "through the use of
unpublished guidelines, policies, and procedures which
not only were applied without adherence to the law but
also violates the purpose and intent of the recent
revisions to the Social Security Act." P.'s Brief at 11.
There is nothing in the record of this case to suggest
that the I.G. relied on anything other than the terms of
section 1128 of the Social Security Act, and on
legislative history, in determining to impose and direct
exclusions against Petitioner. The sections of the law
at issue in this case are unambiguous, and were properly
relied on and applied by the I.G. Greene, supra.

6 The I.G. has discretion in section 1128(a) (1)
cases to impose and direct exclusions for terms exceeding
five years. Had the I.G. done so in this case, then
evidence as to the degree of Petitioner's culpability
would have been relevant in weighing the reasonableness
of the length of the exclusions.
12
CONCLUSION

Based on the undisputed material facts and the law, I
conclude that the I.G.'s determination to exclude
Petitioner from participation in Medicare, and to direct
that Petitioner be excluded from participation in
Medicaid, for five years, was mandated by law.
Therefore, I am entering a decision in favor of the I.G.
in this case.

/s/

Steven T. Kessel
Administrative Law Judge
